16 F.3d 409NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
John J. HENDERSON, Plaintiff Appellant,v.Doctor BREWINGTON, in his individual capacity;  MarthaWannamaker, in her individual capacity;  Donald F. Dease, inhis individual capacity;  Parker Evatt, in his individualcapacity John Shupper, in his individual capacity;  EdwardPorter, in his individual capacity, Defendants Appellees.
No. 93-6721.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 26, 1993.Decided Feb. 2, 1994.

Appeal from the United States District Court for the District of South Carolina, at Spartanburg.  Joseph F. Anderson, Jr., District Judge.
John J. Henderson, appellant Pro Se.
William Benson Darwin, Jr., Holcombe, Bomar, Cothran & Gunn, P.A., Spartanburg, SC, J. Christopher Mills, Fairey & Parise, P.A., Columbia, SC, for appellees.
D.S.C.
AFFIRMED.
Before MURNAGHAN and WILKINS, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Henderson v. Brewington, No. CA-92-1737-7-17AJ (D.S.C. June 15, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.